McCay, Judge.
Whilst there is some difficulty in sustaining the verdict in this case, under technical rules of law, yet- we are satisfied that substantial justice has been done between the parties The arbitrators had, under the submission, no jurisdiction over this bag of cotton, as it had nothing to do with the matter submitted to them, whilst their appropriation of $50 to the adviser of this colored man, for his advice, was, under the circumstances, rather a high-handed measure. Under our liberal system of pleading we have concluded to sustain the judgment of the Court, on condition that the plaintiff write off the difference between the verdict and the value of the cotton, as proven, and agree, in the record, not to set up any claim to the $40 allowed him by the arbitrators. This will be substantial justice, and will prevent any further cost and expense to the public over this dispute.
Judgment affirmed upon conditions.